518 N.W.2d 544 (1994)
Vickie FOGIE and Joan Leonard, on behalf of themselves and all others similarly situated, Plaintiffs,
v.
RENT-A-CENTER, INC., a Kansas Corporation, et al., Defendants.
No. C4-93-1801.
Supreme Court of Minnesota.
June 24, 1994.
David L. Ramp, Legal Aid Soc. of Mpls., Inc., Seymour J. Mansfield, Richard J. Fuller, Mansfield & Tannick, P.A., Mark N. Stageberg, Kay Nord Hunt, Lommen, Nelson, Cole & Stageberg, P.A., and Timothy L. Thompson, Minneapolis, for plaintiffs.
John Troyer, J. Patrick McDavitt, Briggs and Morgan, Minneapolis, and John C. Dods, Peter E. Strand, Shannon Spangler, Shook, Hardy & Bacon, Kansas City, MO, for defendants.
Elmer B. Trousdale, Christopher M. Scotti, Oppenheimer, Wolff & Donnelly, St. Paul, for amicus curiae, Minnesota Retail Merchants Ass'n.
Heard, considered and decided by the court en banc.

OPINION
TOMLJANOVICH, Justice.
The following questions were certified to this court from federal district court pursuant to Minn.Stat. § 480.061 (1992): (1) Are rent-to-own contracts consumer credit sales under Minn.Stat. § 325G.15 (1992)? (2) Does the usury statute, Minn.Stat. § 334.01 (1992), apply to rent-to-own contracts? For the reasons set forth in Miller v. Colortyme, Inc., 518 N.W.2d 544 (Minn., 1994), we answer both questions in the affirmative.